Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is made by and between diaDexus,
Inc. (the “Company”), and Emilia Zychlinsky Bulaevsky (“Executive”) effective as
of March 1, 2012 (the “Effective Date”) and amends and restates that certain
Employment Agreement entered into between the Company and Executive effective as
of January 10, 2011 (the “Prior Agreement”).

1.         Duties and Scope of Employment.

(a)     Positions; Employment Term; Duties. Executive commenced employment with
the Company on January 10, 2011 (the “Employment Commencement Date”) as the
Executive Vice President of Product Development & RA/QA—Chief Technical Officer.
The Executive shall continue to be an executive officer of the Company. The
period of Executive’s employment hereunder is referred to herein as the
Employment Term. During the Employment Term, Executive shall render such
business and professional services in the performance of her duties, consistent
with Executive’s positions within the Company, as shall reasonably be assigned
to her by the Company’s Chief Executive Officer.

(b)     Obligations. During the Employment Term, Executive shall devote her full
business efforts and time to the Company. Executive agrees, during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board of Directors (the “Board”); provided, however, that i)
Executive may serve in any capacity with any civic, educational or charitable
organization, or as a member of corporate Boards of Directors or committees
thereof upon which Executive currently serves, without the approval of the
Board; provided, further that Executive may devote a reasonable amount of time
to managing her family investments, ii) Executive can remain a consultant to
Chrysalis Laboratories, Inc. in connection with which Executive maintains an
equity position, and iii) Executive can consult for Hitachi Chemical
Diagnostics.

2.     Employee Benefits; Indemnification Agreement. During the Employment Term,
except as otherwise provided herein, Executive shall be eligible to participate
in the employee benefit plans maintained by the Company that are applicable to
other senior management to the full extent provided for under those plans.
Executive shall be entitled to twenty (20) days of paid time off in accordance
with the Company’s policies for senior executives of the Company, as may be
amended from time to time. For the purposes of this agreement, “paid time off”
includes vacation, personal time off, sick leave, family illness, bereavement
leave and religious holiday observances.

3.     At-Will Employment. Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes at-will employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company acknowledge that this employment relationship
may be terminated at any time, upon written notice to the other party, with or
without good cause or for any or no cause, at the option either of the Company
or Executive.

 

-1-



--------------------------------------------------------------------------------

4.         Compensation.

(a)     Base Salary. While employed by the Company, the Company shall pay the
Executive as compensation for her services a base salary at the annualized rate
of $300,000 (as may be adjusted from time to time, the “Base Salary”). Such Base
Salary shall be paid periodically in accordance with normal Company payroll
practices and subject to the applicable withholding. Executive’s Base Salary
shall be reviewed annually by the Chief Executive Officer who will recommend any
base salary adjustment to the Compensation Committee of the Board of Directors
for approval.

(b)     Performance Bonus. Executive shall be eligible to receive annual
performance bonuses of up to 35% of Executive’s Base Salary. Executive’s
performance for purposes of determining her entitlement to performance bonuses
shall be evaluated by the Chief Executive Officer based upon criteria specified
by the Chief Executive Officer and approved by the Compensation Committee of the
Board of Directors. The payment of any bonus under this Section 4(b) shall be
subject to Executive’s employment with the Company through the end of the
relevant evaluation period. Executive’s annual bonus opportunity shall be
reviewed annually by the Chief Executive Officer. Any bonus payable under this
Section 4(b) shall be paid on or prior to March 15 of the year following the
year to which such bonus relates.

(c)     Equity Compensation. Executive has been granted options to purchase
Company common stock in the past and shall continue to be eligible to be granted
stock options and other equity awards by the Company in the future, subject to
the discretion of the Board or the Compensation Committee of the Board.

(d)     Severance. If Executive experiences a Covered Termination, then, subject
to Executive executing and not revoking a standard form of release of claims
with the Company in a form acceptable to the Company within sixty (60) days
following such termination, (i) Executive shall be entitled to receive an amount
equal to six (6) months’ Base Salary, less applicable withholding, in accordance
with the Company’s standard payroll practices, (ii) the Company shall reimburse
Executive for the group health, dental and vision plan continuation coverage
premiums for Executive and, if relevant, her covered dependents under Title X of
the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) for the
lesser of (A) six (6) months from the date of Executive’s termination of
service, or (B) the date upon which Executive and her covered dependents are
covered by similar plans of Executive’s new employer, and (iii) in the event of
Executive’s Covered Termination within twelve (12) months following a Change in
Control (as defined below), then, effective immediately prior to such Covered
Termination, Executive’s options to purchase shares of the common stock of the
Company shall become vested and exercisable and/or the restrictions applicable
to unvested or restricted shares of the common stock of the Company held by
Executive shall lapse, in each case, with respect to that number of shares which
would have become vested had Executive remained in continuous service with the
Company for an additional six months following the date of Executive’s Covered
Termination.

 

-2-



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Cause” means:

(i) Executive’s willful failure to substantially perform Executive’s duties for
the Company (other than any such failure resulting from Executive’s total and
permanent disability);

(ii) Executive’s willful failure to carry out, or comply with, in any material
respect any lawful directive of the Board;

(iii) Executive’s commission at any time of any act or omission that results in,
or may reasonably be expected to result in, a conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude;

(iv) Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Executive’s duties and responsibilities for the Company;

(v) Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, misconduct, conversion of assets of the Company, or breach of
fiduciary duty against the Company (or any predecessor thereto or successor
thereof); or

(vi) Executive’s material breach of any agreement with the Company (including,
without limitation, any breach of the restrictive covenants of any such
agreement);

and which, in the case of clauses (i), (ii) and (vi), continues beyond thirty
(30) days after the Company has provided Executive written notice of such
failure or breach (to the extent that, in the reasonable judgment of the Board,
such failure or breach can be cured by Executive). Whether or not an event
giving rise to “Cause” occurs will be determined by the Board in its sole
discretion.

For the purposes of this Agreement, “Good Reason” shall mean Executive’s
resignation from employment with the Company after the occurrence, without
Executive’s written consent, of any of the following on or after a Change in
Control:

(i) a material diminution in Executive’s authority, duties, or responsibilities
as in effect as of immediately prior to a Change in Control;

(ii) a material reduction in Executive’s Annual Base Salary as in effect as of
immediately prior to a Change in Control (other than a reduction that affects
all senior executives of the Company to a similar degree); or

(iii) a material change in the geographic location of the principal offices at
which Executive must perform Executive’s services as of immediately prior to a
Change in Control (which shall in no event include a relocation of Executive’s
principal office of less than sixty (60) miles from South San Francisco, CA).

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall Executive have Good Reason to
terminate Executive’s employment unless Executive provides to the Company
written notice of the condition giving rise to Good Reason within sixty
(60) days after the initial occurrence of such condition, such condition
continues beyond thirty (30) days after the Company receives such notice (the
“Cure Period”) and Executive’s resignation for Good Reason is effective within
thirty (30) days after the end of the Cure Period.

For the purposes of this Agreement, “Covered Termination” shall mean the
termination of Executive’s employment with the Company by the Company for other
than Cause or, within the twelve-month period commencing on a Change in Control,
by the Executive for Good Reason.

For the purposes of this Agreement, “Change in Control” means:

(i) the acquisition of the Company by another entity, or entities acting as a
group, by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation) that results in
such entity or entities holding more than fifty percent (50%) of the outstanding
voting power of the Company (other than a bona fide equity financing transaction
or transfers between affiliated funds) or

(ii) a sale or other disposition by the Company of all or substantially all of
the assets of the Company.

The Executive shall not be required to mitigate the value of any severance
benefits contemplated by Section 4 of this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that the Executive may receive
from any other source.

Notwithstanding any provision to the contrary in this Agreement, no amount
deemed by the Company to be deferred compensation subject to Section 409A of the
Code shall be payable pursuant to Section 4 unless Executive’s termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder and any such amount to which Executive
becomes entitled shall be paid on the sixtieth (60th) day following Executive’s
Covered Termination.

Notwithstanding anything in this Section 4 to the contrary, if the Executive is
deemed at the time of her separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (b) the date of Executive’s death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this paragraph shall be paid in a lump sum to the
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

 

-4-



--------------------------------------------------------------------------------

For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.

5.         Limitation on Payments.

(a)     Parachute Payments. Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount (as defined below). The “Reduced Amount” will be either (1) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (2) the entire Payment, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payment. If a reduction in the Payment is to be made so that the Payment equals
the Reduced Amount, (x) the Payment will be paid only to the extent permitted
under the Reduced Amount alternative, and Executive will have no rights to any
additional payments and/or benefits constituting the Payment, and (y) reduction
in payments and/or benefits will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.

(b)     Accounting Firm. The accounting firm engaged by the Company for general
tax purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 5(a). If the firm so engaged by the Company is
serving as accountant or auditor for the acquiring company, the Company will
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within fifteen
(15) days before the consummation of a Change in Control (if requested at that
time by the Company) or such other time as requested by the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it will
furnish the Company with documentation reasonably acceptable to the Company that
no Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder will be final, binding and
conclusive upon the Company and Executive.

 

-5-



--------------------------------------------------------------------------------

6.         Restrictive Covenants.

(a)     Proprietary Information Agreement. Executive shall remain bound by
Executive’s obligations under the Company’s standard Proprietary Information and
Inventions Assignment Agreement (the “Proprietary Information Agreement”).

(b)     Proprietary Information. Without limiting the Proprietary Information
Agreement, except as Executive reasonably and in good faith determines to be
required in the faithful performance of Executive’s duties to the Company,
Executive shall at all times before and after Executive’s termination of
employment maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, for Executive’s benefit or the benefit of any
other person or entity, any confidential or proprietary information or trade
secrets of or relating to the Company, including, without limitation,
information with respect to the Company’s operations, processes, protocols,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment (“Proprietary Information”), or deliver to any person
or entity, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
Executive’s benefit or the benefit of any other person or entity, any
Proprietary Information after the date Executive terminates employment will
continue so long as such Proprietary Information is not, or has not by
legitimate means become, generally known and in the public domain (other than by
means of Executive’s direct or indirect disclosure of such Proprietary
Information) and continues to be maintained as Proprietary Information by the
Company. The parties hereby stipulate and agree that as between them, the
Proprietary Information identified herein is important, material and affects the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company).

(c)     Nonsolicitation. Without limiting the Proprietary Information Agreement,
Executive hereby agrees that Executive shall not while employed or otherwise
providing services to the Company and with respect to subsection (ii) below,
within the one year period immediately following the termination of Executive’s
employment or other service to the Company, directly or indirectly, either for
Executive or on behalf of any other person or entity, (i) recruit or otherwise
solicit or induce any employee, customer or supplier of the Company to terminate
its employment or arrangement with the Company, or otherwise change its
relationship with the Company, or (ii) hire, or cause to be hired, any person
who was employed by the Company at any time during the twelve (12)-month period
immediately prior to the date Executive terminates employment with the Company
or who thereafter becomes employed by the Company.

 

-6-



--------------------------------------------------------------------------------

(d)     Return of Materials. Upon termination of Executive’s employment with the
Company for any reason, Executive will promptly deliver to the Company (i) all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents that are
Proprietary Information, including all physical and digital copies thereof, and
(ii) all other Company property (including, without limitation, any personal
computer or wireless device and related accessories, keys, credit cards and
other similar items) which is in Executive’s possession, custody or control.

(e)     Exception to Restrictive Covenants. Notwithstanding anything in this
Section 6 to the contrary, Executive may respond to a lawful and valid subpoena
or other legal process but shall give the Company the earliest possible notice
thereof, and shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist such counsel in resisting or otherwise responding to
such process.

(f)     Nondisparagement. Executive agrees not to disparage the Company, any of
its products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or affiliates, either orally
or in writing, at any time, provided, that Executive may confer in confidence
with Executive’s legal representatives and make truthful statements as required
by law.

(g)    Subsequent Employment. Prior to accepting other employment or any other
service relationship prior to the first anniversary of Executive’s termination
of employment, Executive shall provide a copy of this Section 6 to any recruiter
who assists Executive in obtaining other employment or any other service
relationship and to any employer or other person or entity with which Executive
discusses potential employment or any other service relationship.

(h)     Enforceability. In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. Any breach or
violation by Executive of the provisions of this Section 6 shall toll the
running of any time periods set forth in this Section 6 for the duration of any
such breach or violation.

(i)     Affiliates. As used in this Section 6, the term “Company” shall include
the Company and any parent, affiliated, related and/or direct or indirect
subsidiary entity thereof.

7.         Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, beneficiaries, executors and legal representatives of
Executive upon Executive’s death and (b) any successor of the Company. Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, successor shall
include any person, firm, corporation or other business entity which at any
time, whether by

 

-7-



--------------------------------------------------------------------------------

purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive. Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.

8.     Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:

 

  

If to the Company:

Attn: Chief Executive Officer

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, CA 94080

 

If to Executive:

Emilia Zychlinsky Bulaevsky, Ph.D.

[ADDRESS REDACTED]

 

Or at the last residential address known by the Company.

  

9.     Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

10.     Entire Agreement. This Agreement, together with the Proprietary
Information Agreement, represents the entire agreement and understanding between
the Company and Executive concerning Executive’s employment relationship with
the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Executive’s employment relationship with the Company,
including, without limitation, the Prior Agreement.

 

-8-



--------------------------------------------------------------------------------

11.         Non-Binding Mediation, Arbitration and Equitable Relief.

(a)     The parties agree to make a good faith attempt to resolve any dispute or
claim arising out of or related to this Agreement through negotiation. In the
event that any dispute or claim arising out of or related to this Agreement is
not settled by the parties hereto, the parties will attempt in good faith to
resolve such dispute or claim by non-binding mediation in San Mateo County,
California to be conducted by one mediator belonging to the American Arbitration
Association. The mediation shall be held within thirty (30) days of the request
therefor.

(b)     Except as provided in Section 11(e) below, Executive and the Company
agree that, to the extent permitted by law, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof which has not been resolved by negotiation or mediation as set forth in
Section 11(a) shall be finally settled by binding arbitration to be held in San
Mateo County, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be
confidential, final, conclusive and binding on the parties to the arbitration.
Judgment may be entered under a protective order on the arbitrator’s decision in
any court having jurisdiction.

(c)     The arbitrator shall apply California law to the merits of any dispute
or claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby expressly consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

(d)     Executive understands that nothing in Section 11 modifies Executive’s
at-will status. Either the Company or Executive can terminate the employment
relationship at any time, with or without cause.

(e)     EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 11, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, THE FOLLOWING CLAIMS:

(i)     ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT

 

-9-



--------------------------------------------------------------------------------

OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

(ii)     ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq;

(iii)     ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

12.     No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by the parties hereto.

13.     Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with her employment
hereunder.

14.     Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard to the conflict of law provisions thereof.

15.     Acknowledgment. Executive acknowledges that she has had the opportunity
to discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement:

 

/s/ Brian E. Ward     3/1/2012 By:   Brian E. Ward, Ph.D.     Date Title:  

President and Chief

Executive Officer

   

 

/s/ Zychlinsky Bulaevsky     3/1/2012

Emilia Zychlinsky Bulaevsky, Ph.D.

    Date

 

-11-